             Case 20-12168-CSS   Doc 1040-1   Filed 04/15/21   Page 1 of 2




             EXHIBIT 1




57759166;1
             Case 20-12168-CSS     Doc 1040-1    Filed 04/15/21   Page 2 of 2




    1. Motionsoft
           a. TSIH Revenues and Receivables
    2. Fiserv
           a. TSIH Bank Interface
    3. Digiscribe
           a. TSIH Vendor invoices
    4. ADP
           a. TSIH Payroll records
    5. Oracle data base
           a. Inclusive of all modules: GL, AP, AR, and PPE
    6. Visual Lease (ASC 842 Accounting)
           a. TSIH Gym Leases
    7. Bank statements
           a. Approval/Authorization for Electronic Bank Records for TSIH Gyms
           b. Term Loan Facility
    8. Authorizations from Third-Parties
           a. Deloitte Touche Tohmatsu Limited
           b. PricewaterhouseCoopers
           c. Binder Dijker Otte d/b/a BDO
           d. Huron Consulting Group, Inc.
    9. Authorizations for Leasing Contracts
           a. TSIH Vehicles,
           b. TSIH Equipment
           c. TSIH Property




57759166;1
